Citation Nr: 0519760	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-07 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right hand 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right arm 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disorder of the 
right side of the head.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for a right leg 
disorder.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for a left knee 
disorder.

8.  Entitlement to service connection for a right hip 
disorder.
9.  Entitlement to service connection for a left shoulder 
disorder.  

10.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
right eye disorder based on Department of Veterans Affairs 
(VA) treatment in November 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to January 1946.  These matters are before the 
Board of Veterans' Appeals (Board) from rating decisions of 
August 2001 (all service connection claims) and January 2003 
(38 U.S.C.A. § 1151 claim) by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
A hearing was held before a hearing officer at the RO in 
December 2002.  The veteran failed to report for a hearing 
scheduled to be held before a Veterans Law Judge in 
Washington, D.C. in November 2003.  The Board remanded this 
case in February 2004 to correct notice deficiencies 
pertaining to the Veterans Claims Assistance Act of 2000, as 
well as to develop additional evidence.  The undersigned also 
granted a motion to advance the case on the Board's docket 
(AOD) due to the veteran's advanced age in January 2004.
As mentioned by the Board in February 2004, although the RO 
also characterized the issue seeking service connection for 
hepatitis as a claim to reopen, the Board finds that it is 
more appropriately characterized as an original claim.  
Specifically, in August 2001 the RO found that a November 
1946 RO decision had previously denied service connection for 
subacute hepatitis, and that the veteran did not appeal this 
decision.  In January 1946 the veteran had submitted a claim 
seeking service connection for cholecystitis, and in November 
1946 the RO denied service connection for "cholecystitis, 
acute, hepatitis, subacute."  The November 1946 notice 
latter to the veteran informed him that service connection 
was denied for his "gall bladder" condition 
[cholecystitis].  As the veteran had neither claimed service 
connection for hepatitis in 1946, nor been informed that 
service connection for hepatitis was denied, the November 
1946 rating decision was not a final decision on a claim of 
entitlement to service connection for hepatitis.  


FINDINGS OF FACT

1.  In March 1986, the Board denied service connection for a 
right hand disorder based essentially on findings that any 
injury to the veteran's right hand in service was acute and 
transitory in nature and resolved in service, that right hand 
arthritis was not manifested in the first postservice year, 
and that the veteran's right hand disability was unrelated to 
service.  

2.  Evidence received since the March 1986 Board decision 
does not tend to show that right hand arthritis was 
manifested in the first postservice year or to otherwise 
relate any current right hand disability to service; does not 
bear directly and substantially upon the matter at hand, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  In an unappealed August 1984 rating decision, the RO 
denied service connection for disorders of the right arm and 
right side of the head essentially based on findings that 
such chronic disabilities were not manifested in service and 
were not shown.  

4.  Evidence received since the August 1984 rating decision 
does not tend to show that a chronic right side of the head 
disorder or right arm disorder was manifested in service or 
such disabilities are currently shown; does not bear directly 
and substantially upon the matter of service connection for 
either such disability; and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

5.  There is no competent evidence that the veteran had, or 
was exposed to, hepatitis in service; and there is no 
competent evidence of a nexus between any current hepatitis 
and the veteran's service.

6.  Phlebitis was not manifested in service, and it is not 
shown that any current right leg disorder (phlebitis) is 
related to the veteran's active service.

7.  The veteran's right knee complaint in service was acute 
and transitory, and resolved; right knee arthritis was not 
manifested in the first postservice year; and it is not shown 
that the veteran's current right knee disorder 
(osteoarthritis) is related to his active service or to his 
right knee complaint in service.  

8.  A left knee disorder was not manifested in service; left 
knee arthritis was not manifested in the first postservice 
year; and it is not shown that the veteran's current left 
knee disorder (osteoarthritis) is related to his active 
service.  

9.  Any right hip injury in service was acute, and resolved 
therein; a chronic right hip disability was not manifested in 
service, and right hip arthritis was not manifested in the 
first postservice year; and it is not shown the veteran's 
current right hip disability (osteoarthritis) is related to 
his active service. 

10.  A left shoulder disorder was not manifested in service; 
left shoulder arthritis was not manifested in the first 
postservice year; and it is not shown that the veteran's 
current left shoulder disability (osteoarthritis) is related 
to his active service. 

11.  It is not shown that the veteran has any additional 
right eye disability as a result of VA eye surgery in 
November 2001, or that there was any negligence or any other 
fault on the part of VA in the care provided; an unforeseen 
event is not shown.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1986 Board decision 
denying service connection for a right hand disorder is not 
new and material, and such claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

2.  Evidence received since the August 1984 rating decision 
denying service connection for a right arm disorder is not 
new and material, and such claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

3.  Evidence received since the August 1984 rating decision 
denying service connection for a disorder of the right side 
of the head is not new and material, and such claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (effective prior to August 29, 2001).

4.  Service connection for hepatitis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

5.  Service connection for a right leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

6.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

7.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

8.  Service connection for a right hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

9.  Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

10.  The criteria for establishing entitlement to benefits 
under 38 U.S.C. § 1151 for a right eye disability claimed as 
due to VA surgical treatment in November 2001 are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  All pertinent mandates of the 
VCAA and implementing regulations appear met.  

The veteran was notified why his claims (with the exception 
of the one under 38 U.S.C.A. § 1151) were denied in the 
August 2001 rating decision (the § 1151 claim was addressed 
in a January 2003 rating decision), and in a February 2003 
statement of the case (SOC) (all claims).  A May 2001 letter 
(before the respective rating decisions), in addition to 
specifically mentioning "VCAA," informed the veteran of his 
and VA's respective responsibilities in claims development, 
and what type of evidence he needed to prevail in the service 
connection claims.  The May 2001 letter advised the veteran 
that he should submit additional evidence in support of his 
claims.  The SOC also outlined pertinent VCAA provisions.  A 
February 2004 letter (after the rating decisions) informed 
the veteran of his and VA's respective responsibilities in 
claims development, and advised him what type of evidence was 
needed to prevail in both the service connection and 
38 U.S.C.A. § 1151 claims.  The letter informed him that he 
had a year to submit additional evidence in support of his 
claims.  In August 2004 the veteran advised VA that he had no 
additional evidence to submit.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  

Regarding timing of notice concerning the 38 U.S.C.A. § 1151 
claim, it is noteworthy that notice was provided prior to the 
RO's last adjudication and recertification of the case to the 
Board, and the veteran has had the opportunity to respond.  
He is not prejudiced by any notice timing deficiency.

As to notice content, the May 2001 and February 2004 letters 
advised the veteran what type of evidence was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The SOC, at page 
four, advised the veteran to "provide any evidence in [his] 
possession that pertains" to his claims.  He has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  VA treatment records were sought 
from the Roseburg VA Medical Center (VAMC) pursuant to the 
Board's February 2004 remand.  The Roseburg VAMC informed VA 
in July 2004 that all records were transferred to the White 
City medical facility in 1986.  Records from White City have 
since been associated with the veteran's claims file, and 
include medical records from the Roseburg VAMC.  See, for 
example, August 1982 chest X-ray report.  Notably, the 
records more recently received from White City are 
essentially duplicates records previously associated with the 
claims file.  Records were also sought from the Portland 
VAMC.  This facility informed in August 2004 that no records 
were found.  The Long Beach VAMC informed the December 2004 
that a search for medical records for the time frame 
requested (1964 to 1979) was unsuccessful.  The veteran has 
been afforded VA examinations, most recently in February 
2005.  The record is complete.  VA's duty to assist is met.  

[Notably, the VCAA also revised, 38 C.F.R. § 3.156(a), which 
defines "new and material evidence," for claims filed on or 
after August 29, 2001.  As the instant petitions to reopen 
were filed before that date (in an August 2000 statement; see 
VA Form 21-4138), the new definition does not apply.]  

Factual Basis

Service medical records show that on October 1942 service 
enlistment examination clinical evaluation of the veteran was 
normal.  In June 1943 the veteran complained of right knee 
pain.  Right knee contusion was diagnosed.  An undated 
medical record also includes, in pertinent part, diagnoses of 
right knee contusion, contusion of the right tempro-
mandibular region, and right hip and knee abrasions.  These 
findings appear to be related to a injuries the veteran 
sustained when a horse fell on top of him; none of the 
abrasions or contusions sustained was shown on service 
separation examination.  The veteran was seen for complaints 
of a swollen right hand in September 1943; X-rays showed no 
evidence of bone or joint pathology.  On January 1946 service 
separation examination, clinical evaluation of the veteran 
was essentially normal.  He did not complain (nor were 
findings made) of any of the disorders at issue in this 
appeal.  The service medical records are also silent to any 
prominent risk factors (such as blood transfusions, sexual 
contact, or shared needles from illegal intravenous drug use) 
for hepatitis.

An August 1946 VA emergency room record includes a diagnosis 
of subacute moderately severe hepatitis, cause unknown.  An 
October 1946 VA discharge record includes a diagnosis of 
subacute moderately severe hepatitis, cause unknown.  A 
December 1946 VA discharge record includes a diagnosis of 
subacute hepatitis, cause unknown.  

On May 1947 VA examination residuals of hepatitis was 
diagnosed.  

On VA examinations in March 1949, October 1951, September 
1958, and November 1961 the veteran did not complain of the 
disabilities for which he seeks service connection in this 
appeal, and none was diagnosed.  

An October 1979 VA Medical Certificate includes a diagnosis 
of right hand carpal tunnel syndrome.  

An October 1979 VA X-ray report shows "possible" right 
elbow bursitis.  

An April 1982 VA Medical Certificate includes a diagnosis of 
peripheral neuropathy.  He complained of numbness and 
tingling of both hands for more than one year, less so when 
living in California.  

On February 1983 VA X-ray examination, the left shoulder 
findings were described as unremarkable.  

A June 1984 VA Medical Certificate shows that the veteran had 
injured his right hand two weeks earlier.  X-ray examination 
of the right hand revealed minimal degenerative changes.  
Right hand arthritis was diagnosed.  

A July 1984 VA Medical Certificate notes that the veteran had 
right leg phlebitis.  He complained of left knee pain.  
Probable left knee hemathrosis was diagnosed.  

An August 1984 VA X-ray report includes diagnoses of 
osteoarthritis of the right hand and left knee.  

An August 1984 RO rating decision denied service connection 
for disorders of the right hand, right arm, and right side of 
the head.  The veteran was notified of this decision in 
September 1984.  He appealed only the denial of service 
connection for right hand disabilities (see September 1984 
notice of disagreement (NOD).  The RO found that the 
veteran's service medical records were negative for 
complaints and/or treatment for the right arm and the right 
side of the head, and denied service connection essentially 
on the basis that such disabilities were not shown.

A February 1985 VA Medical Certificate notes complaints of 
right hand tingling.  Questionable carpal tunnel syndrome was 
diagnosed.  

A February 1985 private medical record shows complaints of 
right knee pain for three weeks; the veteran denied injury.  
Right knee strain was diagnosed.  

A March 1986 Social Security Administration determination 
shows a diagnosis of bilateral carpal tunnel syndrome.  

In March 1986 the Board denied the veteran's appeal seeking 
service connection for a chronic right hand disorder (claimed 
as residuals of a right hand injury).  The Board found that 
any injury to the right hand in service was acute and 
transitory in nature and resolved in service.  The Board 
added that while the veteran was treated in service following 
a fall from a horse, the medical records did not show that 
the right hand was injured in that accident.  The Board also 
found that the veteran was seen on one occasion in 1943 for 
complaints of a swollen right hand (X-ray examination was 
negative), that no right hand complaints or abnormalities 
were shown at 1946 service separation examination, that 
chronic right hand complaints did not begin until the early 
1980's, and that right hand arthritis was not shown until 
many years following service.  

A September 1986 private X-ray report shows a diagnosis of 
right hand osteoarthritis.  

A September 1986 VA Medical Certificate notes complaints of 
swelling of the right lower leg.  Post phlebitic syndrome was 
diagnosed.  

A November 1986 VA X-ray report notes right hand traumatic 
and degenerative changes, and that such findings could be due 
to old trauma.  

A February 1990 VA X-ray examination report notes findings of 
severe right hand osteoarthritis.  

On April 1997 VA orthopedic examination the veteran 
complained of bilateral shoulder and hand pain, increasing 
over the past 30 years.  X-rays showed bilateral shoulder and 
hand degenerative changes.  

On April 1997 VA X-ray, the left shoulder was described as 
relatively normal.  

An August 1998 private surgical record shows that veteran 
underwent right carpal tunnel decompression.

A January 1999 X-ray revealed left knee chondrocalcinosis of 
the menisci and the collateral ligaments.  A May 1999 VA X-
ray report notes mild degenerative right hip arthritis.  

A May 1999 VA X-ray report shows right hip mild degenerative 
arthritis.  

A January 2000 private orthopedic examination report shows 
that the veteran complained of left hand and left knee pain.  
The two conditions were noted to have come on spontaneously.  
The diagnoses included right hand degenerative changes, and 
calcified ligamentous changes (hand and knee).

On April 2000 VA X-ray, left knee chondrocalcinosis was 
diagnosed.  

An April 2000 VA progress note shows that the veteran 
complained of right knee pain for the past 10 years.  X-rays 
showed bilateral degenerative joint disease of the knees.  

A VA progress note dated on November 19, 2001 shows that the 
veteran underwent bilateral lower lid blepharoplasty and 
lower lid ptosis.  A procedure note detailed the procedure.  
A VA emergency room note, dated later in November 2001, shows 
that normal post-operative changes in both eyes was noted.  

January and February 2002 progress note addendums include a 
diagnosis of status post lower lid blepharoplasty and ptosis 
repair of both eyes.  Upper lid ptosis was noted to be more 
severe in the right eye.  

A May 2002 VA progress note shows that bilateral ptosis 
repair was accomplished on November 19, 2001.  This date was 
handwritten on the progress note, correcting another date 
(December 19, 2001).  A May 2002 VA progress note shows that 
right ptosis repair was accomplished again.  The procedure 
was noted to be without complication.  

An August 2002 VA progress note shows that right eye ptosis 
repair was again accomplished.  As before, no complications 
were reported.  

The veteran testified before a hearing officer at the RO in 
December 2002 that he had no evidence of right knee arthritis 
before 2000.  See page 3 of hearing transcript.  He added 
that he had no evidence of right hip problems between his 
separation from service (1946) and when arthritis was 
diagnosed, in 1999.  See page 4 of hearing transcript.  

VA X-rays in May 2003 showed mild to moderate right knee 
osteoarthritis, moderate degenerative left knee 
osteoarthritis, mild degenerative changes of the right hip, 
and moderate degenerative changes of the left shoulder.

On August 2004 VA eye examination, in pertinent part, history 
of ptosis with multiple lid surgeries and some residual 
dermatochalasis, not affecting vision was diagnosed.  The 
examiner opined that it is not likely that the veteran had 
any additional right eye disability as a result of any of his 
past treatments.  

A November 2004 VA eye clinic addendum shows diagnoses of 
postoperative multiple lid surgeries (currently doing well), 
bilateral PCIOL [posterior chamber intraocular lens] with 
mild PCO [posterior capsular opacification] (asymptomatic), 
and mild bilateral ERM [epiretinal membrane].  The veteran 
indicated that he was quite happy with the condition of his 
eyes.  

A March 2005 VA addendum report shows that after review of 
the November 2004 eye clinic findings a second medical 
professional concurred with the diagnoses and opinions then 
expressed.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
for veterans who have served 90 days or more of active 
service (as here) certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.
Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  See also 38 U.S.C.A. 
§ 7104 for final Board decisions.  Under 38 U.S.C.A. § 5108, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  The United States Court of Appeals for the 
Federal Circuit has held, however, that evidence which is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a), 
(effective for claims to reopen filed prior to August 29, 
2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed on 
or after October 1, 1997, as in this case, the veteran must 
show that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151.
In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1).  Second, compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or treatment administered.  See 38 
C.F.R. § 3.358(c)(3).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

Right Hand Disorder

After reviewing the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
right hand disorder.  The March 1986 Board decision denied 
service connection for a right hand disorder essentially on 
the basis that any injury to the veteran's right hand in 
service was acute and transitory in nature and resolved in 
service, and that right hand arthritis was not shown until 
many years following service.  The March 1986 Board decision 
is final, and the claim may not be reopened unless new and 
material evidence is received.  38 U.S.C.A. §§ 7104, 5108.

The additional evidence received since the March 1986 Board 
decision does not tend to show any of the critical facts not 
shown (but necessary to establish service connection) at the 
time of that decision.  While it notes that the veteran has 
disability (arthritis) of the right hand, this was shown in 
March 1986.  None of the additional evidence received since 
March 1986 tends to show that a chronic right hand disorder 
was manifested in service, that right hand arthritis 
(including any "due to old trauma") was manifested in the 
first postservice year or is due to trauma "in service", or 
to otherwise relate current right hand disability to service.  
The record is still devoid of any medical opinion, either 
private or VA, that indicates the veteran's right hand 
disorder (and specifically arthritis) is related to his 
service or to any event therein.  Because the veteran is a 
layperson, his own assertions that his right hand disability 
is related to service or to an event therein is not competent 
evidence.

The additional does not bear directly and substantially on 
the matter under consideration, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and is not new and material.  

Right Arm and Right Side of the Head

In August 1984 the RO denied service connection for a right 
arm disorder and for a disorder of the right side of the 
head, based essentially on findings that veteran's service 
medical records were negative for complaints and/or treatment 
for such disorders, and that such disorders were not shown.  
The unappealed August 1984 decision is final, and the claim 
may not be reopened unless new and material evidence is 
received.  38 U.S.C.A. §§ 7105, 5108.
As service connection for these two disorders was denied 
essentially because such disorders were not shown, for new 
evidence to be material in this matter, it would have to tend 
to show that the veteran has a right arm and/or right side of 
the head disorder that is related to service.  

The evidence received since 1984 consists essentially of VA 
and private medical records.  The medical records do not show 
either a right arm disorder or a disorder of the right side 
of the head.  Thus, the medical records do not bear directly 
and substantially on the matter at hand; are not so 
significant that they must be considered in order to fairly 
decide the merits of these claims, and are not material.  
Regarding the veteran's own assertions that he has disorders 
of the right arm and the right side of the head that are 
related to service, such lay statements are not competent 
evidence.  See Espiritu, supra.  

As new and material evidence has not been received, claims 
seeking service connection for disabilities of the right arm 
and the right side of the head may not be reopened.

Hepatitis

Hepatitis was not manifested in service or prior to August 
1946, approximately seven months after the veteran's service 
discharge.  No risk factors for hepatitis in service are 
shown.  While subacute hepatitis was diagnosed on three 
occasions in 1946, on each occasion, the medical provider 
indicated that the etiology of the disorder was not known.  
The veteran is not shown to currently have any hepatitis 
residuals.  Essentially, there is no competent evidence 
linking any hepatitis to service (i.e., no nexus).  See 
Hickson, supra.  The only evidence of record to the effect 
that there is a nexus between the veteran's claimed hepatitis 
disorder and service is in the veteran's own allegations.  As 
a layperson, he is not competent to relate a medical disorder 
to a specific cause.  Espiritu, supra.  Hence, his opinion 
that his Hepatitis C (first diagnosed many years after 
service separation) is somehow related to service is without 
probative value.  

While the record is unclear as to whether the veteran has any 
hepatitis residuals (last shown by the medical evidence in 
1947), the Board has considered whether an examination to 
determine the etiology of the veteran's claimed hepatitis is 
indicated, and has determined it is not.  With no 
manifestation of hepatitis (or any other liver disease), and 
no documented risk factors for hepatitis in service, an 
examiner would have no basis for attributing current 
hepatitis residuals to service, and any opinion to that 
effect would necessarily be entirely speculative, and thus 
not probative of the veteran's claim.  See also 38 C.F.R. § 
3.159(4)(A).  

Without any evidence of a nexus between the veteran's claimed 
hepatitis and service or any event therein, the preponderance 
of the evidence is against the claim of service connection 
for hepatitis.  There is no reasonable doubt to resolve in 
the appellant's favor.  Hence, the claim must be denied.  

Right Leg

It is amply shown, and is not in dispute, that the veteran 
currently has a right leg disorder.  Right leg phlebitis was 
diagnosed in July 1984 and post phlebitic syndrome was 
diagnosed in September 1986.  See VA Medical Certificates.  
However, there is no competent medical evidence of a nexus 
between the veteran's current right leg disorder, phlebitis 
(or residuals thereof), and his military service.  The 
veteran's statements relating his current right leg problems 
to service cannot by themselves establish that this is so.  
As a layperson, he is not competent to opine regarding the 
etiology of a disease or disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

As was the case with the hepatitis claim (see above), the 
Board considered whether an examination to determine the 
etiology of the veteran's claimed right leg disability is 
indicated, and has determined it is not.  With no 
manifestation of phlebitis (or anything suggestive of such 
disease) in service, an examiner would have no basis for 
attributing any current such disability to service.  

Without any competent evidence of a nexus between a current 
right leg disorder and service, service connection for such 
disability is not warranted.  
Right Knee, Left Knee, Right Hip, and Left Shoulder

It is amply shown, and is not in dispute, that the veteran 
currently has disorders of the right and left knee, right 
hip, and left shoulder.  X-rays have confirmed there is 
arthritis in each of these joints.  However, there is no 
competent evidence of a nexus between any of these disorders 
and the veteran's military service, to include the June 1943 
right knee contusion and injuries he sustained in the horse 
fall incident in service.  As arthritis in any of the joints 
was not manifested until almost 30 years after the veteran's 
service separation, the presumptive provisions for chronic 
diseases in 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 do not apply.  And such an extended lapse of time 
between service and the earliest documentation of current 
disability is, of itself, a factor for consideration in 
deciding a service connection claim, i.e., it is probative 
evidence against a finding of a nexus between current 
disability and service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Without any competent evidence of a nexus between the 
veteran's current right knee, left knee, right hip, and left 
shoulder disabilities (arthritis) and his active service, 
service connection for such disabilities is not warranted.  
The veteran's statements relating his current problems to 
service cannot by themselves establish that this is so.  As a 
layperson, he is not competent to opine regarding the 
etiology of a disease or disability.  See Espiritu, supra.  

Again, the Board has considered whether an examination to 
determine whether there is a nexus between the claimed 
disorders and the veteran's service is indicated.  Based on 
facts shown (particularly the absence of pertinent complaints 
on service separation examination and the lengthy postservice 
interval before the disabilities were shown) it is determined 
that an examination is not necessary.  There is no competent 
evidence suggesting that the disabilities might be related to 
service.  

The preponderance of the evidence is against these claims.  
Hence, they must be denied.

38 U.S.C.A. § 1151 Claim

The veteran claims that he is entitled to compensation under 
38 U.S.C.A. § 1151 because his right eye condition worsened 
following VA surgery in November 2001.

In the February 2004 remand, the Board requested that the 
veteran be asked to "clarify what specific VA treatment was 
the basis for his § 1151 claim, and to identify all health 
care providers that have treated him for right eye disability 
since the November 2001 eye surgery (or an earlier procedure, 
if his clarification lists such)."  This was asked of the 
veteran in a February 2004 letter.  He has not responded to 
the letter (and there is no indication that it was 
undelivered).  The Board notes that the "duty to assist" the 
veteran in the development of facts pertinent to his claim is 
not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  The veteran must also be prepared to meet her 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  In a case such as this, 
where additional development is required to determine 
entitlement to service connection, a veteran may not 
passively sit by under circumstances where her cooperation is 
essential in obtaining the putative evidence.  Wood, 1 Vet. 
App. at 193.

The veteran has undergone VA surgery for right eye ptosis 
repair on three occasions, in November 2001, and in May and 
August 2002.  Regardless of the fact that the veteran has not 
sufficiently clarified for VA what "specific treatment" is 
the basis for his § 1151 claim, the Board concludes that the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 must be 
denied because the evidence fails to show that the veteran 
has "additional disability" as a result of either of these 
procedures.  Not long (less than a week) after the November 
2001 procedure, a VA emergency room medical record showed 
normal post-operative changes in both eyes.  Medical records 
of the May and August 2002 eye surgeries indicated that both 
were essentially free of complication.  Further, and of 
particular note, following review of the complete record, a 
VA medical provider (presumably an eye specialist) opined in 
August 2004 that "it is not likely that the veteran has any 
additional right eye disability as a result of any of the 
treatments.  (emphasis added).  This opinion was subsequently 
confirmed by a second VA medical professional in March 2005.  
And in November 2004 the veteran indicated that he was happy 
with the condition of his eyes.  There is no competent 
evidence to the contrary, i.e., that the veteran does have 
additional eye disability as a result of VA surgery.

As the record does not show any additional right eye 
disability resulting from VA care, the threshold requirement 
for establishing entitlement to benefits under § 1151 is not 
met, and the claim must be denied.   As to the veteran's 
apparent argument that compensation is warranted simply 
because he is "unhappy" with the surgical "results" and 
that he still has eye problems manifested by blurring and 
teary eyelids (see January 2003 NOD), Section 1151 does not 
provide for compensation without a showing of additional 
disability.  

Finally, although it is not necessary to address the matter 
of VA fault (as the threshold requirement of additional 
disability is not met), it is noteworthy here that the record 
includes absolutely no evidence of negligence or other fault 
on the part of VA in the treatment the veteran was provided 
for his right eye.  Nor is it shown that the veteran has any 
additional right eye disability as the result of an 
unforeseen event associated with VA care.  These are also 
requirements that must be met in order to establish 
entitlement to this benefit sought.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a right hand disorder is denied.

The appeal to reopen a claim of entitlement to service 
connection for a right arm disorder is denied.

The appeal to reopen a claim of entitlement to service 
connection for a disorder of the right side of the head is 
denied.

Service connection for hepatitis is denied.
Service connection for a right leg disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left shoulder disorder is denied.  

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional right eye disability claimed to be the result of 
VA treatment in November 2001 is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


